DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, whether alone or in combination does not expressly teach an apparatus for treating a substrate with a gas supply unit (as per the claim interpretation on 02/12/2021, which is a gas supply nozzle, gas supply line, and a gas reservoir), a plasma generation unit (as per the claim interpretation on 02/12/2021, an antenna), a substrate support plate on which a substrate is placed, a high frequency power supply and a high frequency transmission line comprising of an inner conductor, and outer conductor surrounding the inner conductor and spaced apart with a gas supply line through which a gas is injected between the inner conductor and the outer conductor, through which the high frequency power supply is supplied from the high frequency power supply to the support plate that has a variable characteristic impedance, wherein the high-frequency transmission line includes: an inner conductor; an outer conductor spaced apart from the inner conductor by a predetermined distance and configured to surround the inner conductor; and a gas supply line through which gas is injected between the inner conductor and the outer conductor, wherein the gas supply line includes a plurality of supply lines through which gases having different permittivities are 
To clarify, the election of the embodiment of Species A1, Fig. 2, requires the control device comprise valves that change the type of gases supplied, the gases having different permittivities which effect the characteristic impedance of the high frequency transmission line, such that the control device controls the characteristic impedance of the high frequency transmission line. By changing the claims such that the independent claims at least functionally require the different gases, gas lines, a voltmeter, and a control device comprising valves, the characteristic impedance is changed and the 112 rejection from the previous office action are considered moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716